Order of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about November 13, 2000, which, upon a finding that respondent father had abandoned the subject child, terminated his parental rights to the child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The presumption of abandonment, clearly and convincingly raised by the evidence of respondent father’s failure to communicate with the child or contact the agency during the six months immediately preceding the filing of the petition (see Social Services Law § 384-b [5] [a]; Matter of Ishmael A., 264 AD2d 647 [1999]), was not rebutted by respondent’s less than credible claim that petitioner agency discouraged him from contacting the child. Since the termination petition was premised on abandonment, petitioner did not have to show that it had diligently sought to encourage the parent-child relationship (see Social Services Law § 384-b [5] [b]; Matter of Cora Nicola H., 276 AD2d 298 [2000]; Matter of Jackee Shertte C., 269 AD2d 229 [2000], lv denied 95 NY2d 757 [2000]). It may be noted, moreover, that respondent father had no contact whatsoever, nor made any efforts in that regard, from the time the infant was placed in foster care in June 1997.
Respondent’s claim that he was constructively denied effective assistance of counsel by reason of the amount of compensation available to his assigned counsel is not preserved for our review and we do not reach it. We note, however, that the record does not disclose any basis for a claim that the representation actually afforded respondent was ineffective (see Matter of Tamara Liz H., 300 AD2d 202 [2002]; Matter of Donald P., 285 AD2d 510 [2001], lv denied 97 NY2d 603 [2001]). We have considered respondent-appellant’s other arguments and find them to be without merit. Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.